Case 20-33948 Document 1996-7 Filed in TXSB on 08/20/21 Page 1 of 6


Case 20-33948 Document 1415-5 Filed in TXSB on 05/28/21 Page 1 of 6




                  EXHIBIT B4
  Case 20-33948 Document 1996-7 Filed in TXSB on 08/20/21 Page 2 of 6
  Case 20-33948 Document 1415-5 Filed in TXSB on 05/28/21 Page 2 of 6


         IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE SOUTHERN DISTRICT OF TEXAS
                    HOUSTON DIVISION
                              §
In re:                        § Chapter 11
                              §
FIELDWOOD ENERGY LLC, et al., § Case No. 20-33948 (MI)
                              §
     Debtors.                 § (Jointly Administered)
                              §


               30(b)(6) ORAL DEPOSITION OF
               DEBTOR FIELDWOOD ENERGY, LLC
                    MR. MICHAEL T. DANE
                         May 13, 2021


     30(b)(6) ORAL DEPOSITION OF DEBTOR FIELDWOOD
ENERGY, LLC, MR. MICHAEL T. DANE, produced as a
witness at the instance of the Sureties and
Parties-in-interest, and duly sworn, was taken in the
above-styled and numbered cause on the 13th day of
May, 2021, from 9:37 a.m. to 6:43 p.m., before
Michelle Hartman, Certified Shorthand Reporter in and
for the State of Texas and Registered Professional
Reporter, reported by computerized stenotype machine
via Zoom videoconference, pursuant to the Federal
Rules of Civil Procedure and the provisions stated on
the record or attached hereto.
                  Case 20-33948 Document 1996-7 Filed in TXSB on 08/20/21 Page 3 of 6
                  Case 20-33948 Document 1415-5 Filed in TXSB on 05/28/21 Page 3 of 6
                                                              Page 2                                                                Page 3
 1                APPEARANCES                                           1           APPEARANCES (Continued)
 2   FOR THE DEBTOR FIELDWOOD AND THE WITNESS MICHAEL DANE:             2   FOR THE SURETY GROUPS:
 3      Mr. Alfredo R. Pérez                                            3     Ms. Lily W. Cheung
        WEIL, GOTSHAL & MANGES LLP                                            NETHERLAND, SEWELL & ASSOCIATES, INC.
 4      700 Louisiana                                                   4     Fulbright Tower, Suite 3200
        Suite 1700                                                            1301 McKinney Street
 5      Houston, Texas 77002
        Telephone: 713-546-5040
                                                                        5     Houston, Texas 77010
 6      E-mail: alfredo.perez@weil.com                                        Telephone: 713-654-4950
     and                                                                6     E-mail: lcheung@nsai-petro.com
 7      Ms. Erin Choi                                                   7   FOR THE INSURERS LIBERTY MUTUAL INSURANCE COMPANY,
        Mr. Paul Genender                                                   TRAVELERS CASUALTY & SURETY COMPANY OF AMERICA, THE
 8      Mr. Kevin Simmons                                               8   HANOVER INSURANCE COMPANY, AND XL SPECIALTY INSURANCE
     and Ms. Jessica Liou (New York Office)                                 COMPANY:
 9      WEIL, GOTSHAL & MANGES LLP                                      9
        200 Crescent Court, Suite 300                                         Mr. Brandon Bains
10      Dallas, TX 75201                                               10     LANGLEY ATTORNEYS & COUNSELORS
        Telephone: 214 746 8184                                               PO Box 94075
11      E-mail: erin.choi@weil.com                                     11     Southlake, Texas 76092
12   FOR THE SURITIES EVEREST, ASPEN, BERKLEY, AND SIRIUS:                    Telephone: 214-722-7171
13      Mr. Darren Grzyb                                               12     E-mail: bbains@l-llp.com
        CHIESA, SHAHINIAN & GIANTOMASI PC
14      One Boland Drive
                                                                       13   FOR THE INSURER PHILADELPHIA INDEMNITY INSURANCE
        West Orange, New Jersey 07052                                       COMPANY:
15      Telephone: 973-530-2077                                        14
        E-mail: dgrzyb@csglaw.com                                              Mr. Robert W. Miller
16                                                                     15      MANIER & HEROD
     FOR THE INTERESTED PARTY HCCI:                                            1201 Demonbreun Street,
17                                                                     16      Suite 900
        Mr. Brad C. Knapp                                                      Nashville, Tennessee 37203
18   and Mr. Philip Eisenberg                                          17      Telephone: 615-742-9320
        LOCKE LORD                                                             E-mail: rmiller@manierherod.com
19      601 Poydras Street                                             18
        Suite 2660                                                          FOR THE INTERESTED PARTY CHEVRON USA, INC. & NOBLE
20      New Orleans, Louisiana 70130                                   19   ENERGY, INC.:
        Telephone: 504-558-5210
21      E-mail: bknapp@lockelord.com
                                                                       20     Ms. Lisa M. Norman
22   FOR THE INTERESTED PARTY APACHE CORPORATION:                             ANDREWS MYERS
23      Ms. Robin Russell                                              21     1885 Saint James Palace
        HUNTON ANDREWS KURTH                                                  Suite 1500
24      600 Travis Street                                              22     Houston, Texas 77056
        Houston, Texas 77002                                                  Telephone: 713-850-4245
25      Telephone: 713-220-4086                                        23     E-mail: lnorman@andrewsmyers.com
        E-mail: rrussell@huntonak.com                                  24
        E-mail: rrussell@huntonak.com                                  25


                                                              Page 4                                                                Page 5
 1            APPEARANCES (Continued)                                   1           APPEARANCES (Continued)
 2   FOR THE INTERESTED PARTY BP PLC:                                   2   FOR THE INSURED LEXON INSURANCE COMPANY:
 3      Mr. Craig Duewall                                               3     Mr. Lee E. Woodard
     and Ms. Shari Heyen                                                      HARRIS BEACH PLLC
 4      Ms. Nicole Bakare                                               4     333 West Washington Street
        Mr. Jared Weir                                                        Syracuse, New York 13202
 5      GREENBERG TRAURIG                                               5     Telephone: 315-423-7100
        1000 Louisiana Street                                                 E-mail: lwoodard@harrisbeach.com
 6      Suite 1700                                                      6
        Houston, Texas 77002                                                FOR THE OFFICIAL CREDITORS:
                                                                        7
 7      Telephone: 713.374.3608
        E-mail: duewall@gt.com                                                Mr. Kenneth Pasquale
 8
                                                                        8     STROOCK & STROOCK & LAVAN LLP
                                                                              180 Maiden Lane
     FOR THE INTERESTED PARTY GOLDMAN SACHS AS FIRST LIEN               9     New York, New York 10038
 9   OUT AGENT:                                                               Telephone: 212-806-5562
10     Mr. Bradley Foxman                                              10     E-mail: kpasquale@stroock.com
       VINSON & ELKINS                                                 11   FOR THE INTERESTED PARTY ATLANTIC MARITIME SERVICES,
11     Trammell Crow Center                                                 LLC:
       2001 Ross Avenue                                                12
12     Suite 3900                                                             Mr. Benjamin W. Kadden
       Dallas, Texas 75201                                             13     LUGENBUHL, WHEATON, PECK, RANKIN & HUBBARD
13     Telephone: 214-220-7784                                                601 Poydras Street
       E-mail: bfoxman@velaw.com                                       14     Suite 2775
14                                                                            New Orleans, Louisiana 70130
     FOR THE INSURER ZURICH AMERICAN:                                  15     Telephone: 504-568-1990
15                                                                            E-mail: bkadden@lawla.com
       Mr. Stephen A. Roberts                                          16
16     CLARK HILL                                                           CO-COUNSEL TO THE COMMITTEE:
       720 Brazos Street                                               17
17     Suite 700                                                              Mr. Michael D. Warner
       Austin, Texas                                                   18     PACHULSKI, STANG, ZIEHL & JONES
18     Telephone: 512-499-3624                                                440 Louisiana
       E-mail: sroberts@ClarkHill.com                                  19     Suite 900
19                                                                            Houston, Texas 77002
     FOR THE US DEPARTMENT OF JUSTICE:                                 20     Telephone: 817-832-5566
20                                                                            E-mail: mwarner@pszjlaw.com
       Mr. Serajul Ali                                                 21
21     U.S. DEPARTMENT OF JUSTICE                                           FOR THE AD HOC GROUP OF FIELDWOOD FIRST LIEN LENDERS:
                                                                       22
       P.O. Box 875 - Ben Franklin Station
                                                                              Mr. Andy T. Parrott
22     Washington, D.C. 20044                                          23     DAVIS POLK & WARDWELL LLP
       Telephone: 202-307-0488                                                901 15th Street, N.W.
23     E-mail: serajul.ali@usdoj.gov                                   24     Washington DC, District of Columbia 20005
24                                                                            Telephone: 202-962-9147
25                                                                     25     E-mail: andy.parrot@davispollk.com



                                                                                                                      2 (Pages 2 to 5)
                    Case 20-33948 Document 1996-7 Filed in TXSB on 08/20/21 Page 4 of 6
                    Case 20-33948 Document 1415-5 Filed in TXSB on 05/28/21 Page 4 of 6
                                                        Page 6                                                                         Page 7
 1           APPEARANCES (Continued)                                1                 EXHIBITS
 2   FOR THE INSURER RLI INSURANCE COMPANY:                         2   EXHIBIT           DESCRIPTION            PAGE
 3     Mr. Elliot Scharfenberg                                      3   Exhibit 1 Notice of Rule 30(b)(6)       24
                                                                                 Deposition of Debtor Fieldwood
       KREBS FARLEY & DRY                                           4            Energy LLC
 4     909 18th Street                                              5   Exhibit 2 Dear John e-mail re: Swordfish 69
       Plano, Texas 75074                                                        catch up FWE-0047937
 5     Telephone: 972-737-2517                                      6
       E-mail: escharfenberg@krebsfarley.com                            Exhibit 3       9/17/20 letter to Dane from   77
                                                                    7               (blacked out), FWE-0047938 to
 6                                                                                  47948
     FOR LEXON INSURANCE COMPANY:                                   8
 7                                                                      Exhibit 4       7/17/20 letter to Fieldwood   78
       Mr. Lee E. Woodard                                           9               Energy, Dear John, re: Offer
 8     HARRIS BEACH PLLC                                                            to Purchase Co-Owned
                                                                   10               Properties, FWE-0047949 to
       333 West Washington Street                                                   47954
 9     Syracuse, New York 13202                                    11
       Telephone: 315-423-7100                                          Exhibit 5    Decommissioning Agreement         54
10     E-mail: lwoodard@harrisbeach.com                            12            between Apache Corporation, et
11   FOR THE INSURER NORTH AMERICAN SPECIALTY INSURANCE COMPANY:                 al and Fieldwood Energy, et al
                                                                   13            in 2013, no Bates
12     Mr. T. Scott Leo                                            14   Exhibit 6 Exhibit 14, 2021 Farmout          90
       THE LAW OFFICES OF T. SCOTT LEO, P.C.                                     Agreement, pages 131 to 158 of
13     100 N. LaSalle Street, Suite 514                            15            469
       Chicago, Illinois 60602                                     16   Exhibit 7 Exhibit 8 to the Plan of       95
14     Telephone: 312-857-0910                                                   Reorganization and Disclosure
                                                                   17            Statement, titled Standby Loan
       E-mail: sleo@leolawpc.com                                                 Agreement, pages 978 to 1024 of
15                                                                 18            1032
16   ALSO PRESENT:                                                 19   Exhibit 8 Transmission Services          101
17     Mr. Anthony L. Green, corporate counsel                                   Agreement, Exhibit 15 to the
18                                                                 20            Disclosure Statement and Plan
                                                                                 of Reorganization, Document
19                                                                 21            Number 1285-2, pages 289 to 310
20                                                                               of 469
21                                                                 22
22                                                                      Exhibit 9      Exhibit 6, Fieldwood Energy I 116
23                                                                 23               LLC Agreement, Document Number
                                                                                    1285-1, pages 910 to 964 of
24                                                                 24               1032
25                                                                 25


                                                        Page 8                                                                         Page 9
 1                EXHIBITS (cont.)                                  1                       EXHIBITS (cont.)
 2   EXHIBIT           DESCRIPTION              PAGE
 3
                                                                    2     EXHIBIT                DESCRIPTION                PAGE
     Exhibit 10    Excel spreadsheet, FWE-0000002 176               3
 4                                                                        Exhibit 20 Exhibit O Financial        120
     Exhibit 11 *Attached but not mentioned,     10                 4              Projections, page 439 to 448
 5            Fieldwood Energy, Inc.
              Estimated Future Reserves and                         5     Exhibit 21 Excel Spreadsheet FWE-0000016 134
 6            Income Attributable to Certain                        6     Exhibit 22 *Attached but not mentioned,   10
              Leasehold and Royalty Interests                                      FWE Amended responses and
 7            SEC Parameters as of December
              31, 2020
                                                                    7              objections to sureties
 8                                                                                 discovery request
     Exhibit 12 *Attached but not mentioned -    10                 8
 9            SpinCo Preliminary G & A Detail
              FWE-0000019
                                                                          Exhibit 23 *Attached but not mentioned,    10
10                                                                  9              Exhibit B, page one of three
     Exhibit 13 *Attached but not mentioned,     10                10     Exhibit 24 Excel Spreadsheet FWE-000008       10
11            Category/NewCo/Comments table,                       11     Exhibit 25 Disclosure statement, page 1 of 10
              FWE-0000018
12                                                                                 99
     Exhibit 14 *Attached but not mentioned,     10                12
13            Excel spreadsheet, FWE-0037606                              Exhibit 26 Alix Partners Liquidation              10
14   Exhibit 15 *Attached but not mentioned,     10
              Document beginning "West
                                                                   13              Expert Report of Marc J. Brown,
15            Areas", FWE-0045265 to 266                                           April 21st, 2021
16   Exhibit 16 *Attached but not mentioned,     10                14
              Excel spreadsheet FWE-0038676                               Exhibit 27          Everest Indemnity Agreement        245
17            Fields not returning to
              production                                           15
18                                                                 16
     Exhibit 17 *Attached but not mentioned,     10                17
19            e-mail from Lamme to Lamb
              4/29/21 re: BOEM Questions,                          18
20            FWE-0045280                                          19
21   Exhibit 18 *Attached but not mentioned,     10                20
              Excel spreadsheet, FWE-0045403                       21
22
     Exhibit 19 *Attached but not mentioned,     10                22
23            Houlihan Lokey expert report of                      23
              John-Paul Hanson, 80 pages                           24
24
25                                                                 25


                                                                                                                      3 (Pages 6 to 9)
           Case 20-33948 Document 1996-7 Filed in TXSB on 08/20/21 Page 5 of 6
           Case 20-33948 Document 1415-5 Filed in TXSB on 05/28/21 Page 5 of 6
                                                       Page 10                                                  Page 11
 1                  INDEX                                         1           THE COURT REPORTER: Okay. Can I get an
 2                                   PAGE                         2   agreement between Counsel, please, the court reporter
 3   MR. MICHAEL T. DANE                                          3   can swear in the witness remotely.
 4   Examination by Mr. Grzyb .........................11         4           MR. GRZYB: Okay with me.
     Examination by Mr. Bains ........................183
 5   Examination by Mr. Scharfenberg .................220         5           MR. PÉREZ: Yes, ma'am.
     Examination by Mr. Knapp .......................235          6               MR. MICHAEL T. DANE,
 6   Examination by Mr. Miller .......................244         7   having been first duly sworn, testified as follows:
     Examination by Mr. Duewall ......................252         8                 EXAMINATION
 7   Signature Page .................................289          9         Q. (BY MR. GRZYB) Good morning, Mr. Dane,
     Signature Page .................................290         10   and thank you for your time today. My name is Darren
 8   Court Reporter's Certificate ....................291
 9                                                               11   Grzyb. I'm a lawyer with the firm of Chiesa,
10                                                               12   Shahinian & Giantomasi. I have four surety clients
11                                                               13   that are involved in this case: Everest, Aspen,
12                                                               14   Berkeley, and Sirius.
13                                                               15           It was our notice of deposition that was
14                                                               16   issued from my office signed by me that today's
15
16                                                               17   proceeding relates to. As I said, today is a
17                                                               18   deposition. Have you been deposed before, Mr. Dane?
18                                                               19         A. No, I have not.
19                                                               20         Q. Then I think it is important to start
20                                                               21   with some ground rules. The format of today's
21                                                               22   proceeding is a question-and-answer session. I will
22
23
                                                                 23   be asking you questions, and it is important that I
24                                                               24   issue verbal questions and you are to give me verbal
25                                                               25   responses. You can't shake your head, particularly

                                                       Page 12                                                  Page 13
 1    now that we're doing this by Zoom, but you shouldn't        1   to take breaks during this process as well.
 2    do that in the first place in a deposition. So it is        2           That's all I have for now in terms of
 3    important that you give me verbal responses.                3   ground rules. If you have any questions as to the
 4             It is also important that you understand           4   ground rules, let me know.
 5    the question. If I ask a question, and you don't            5           Do you have any questions?
 6    understand it, but you give an answer, I will assume        6         A. No, thank you very much.
 7    that you've understood the question. It is also             7           MR. PÉREZ: So, Darren, this is Alfredo
 8    important that you and I and Mr. Perez, to the extent       8   Perez, before we get started, the -- you've provided
 9    he interposes an objection, don't talk over each            9   us -- we have had the courtesy of you providing us
10    other because our friend, Michelle, is transcribing        10   several depositions with the exhibits that we have
11    everything that we say and, therefore, it will be          11   reviewed. Several of the exhibits have been marked
12    hard for her if we talk over each other for her to         12   "Confidential" and several of them have been marked
13    transcribe what we say.                                    13   "Highly Confidential," pursuant to the Protective
14             That's another point, the description of          14   Order that was ordered by the Court.
15    this. Michelle, Madam Court Reporter, is typing out        15           So I just want to make sure that everyone
16    all the words that we say. So at the end of this,          16   on the -- that is in the Zoom deposition -- and there
17    what we will have is a transcript of everything we         17   are approximately 40 participants -- has either
18    say: My questions, Mr. Perez's objections, and your        18   agreed to be bound by the terms of that and that
19    responses.                                                 19   there aren't -- there isn't anyone here who's
20             It's also important that if you would             20   otherwise not -- you know, that -- that the debtor is
21    like to take a break -- it could be a long day, I          21   protected as a result of that deposition.
22    have no problem with us taking breaks, so if the           22           So I suspect that when you're going in --
23    challenge might be that you're not in the same room        23   when you're going into documents that were marked
24    with Mr. Perez, I will be very understanding if you        24   "Highly Confidential," you'll alert us so that we can
25    want to take a break; and frankly, I will likely need      25   check that again, but that is my only comment at this


                                                                                         4 (Pages 10 to 13)
         Case 20-33948 Document 1996-7 Filed in TXSB on 08/20/21 Page 6 of 6
         Case 20-33948 Document 1415-5 Filed in TXSB on 05/28/21 Page 6 of 6
                                             Page 270                                                     Page 271
 1   cash flow to be able to represent an attractive         1   focused on a business plan that has a disciplined
 2   business proposition to stakeholders that are           2   capital investment program and the ability to
 3   investing hundreds of millions of dollars of new        3   generate cash flow.
 4   capital as a part of that restructuring.                4         Q. And those wells are the Katmai 2, 3, and
 5         Q. So, just to paraphrase what you have           5   4, the Gunflint, the CPN, and the Big Bend Number 2;
 6   said, 80 percent deepwater, 20 percent shelf, and of    6   is that correct?
 7   that 80 percent that's in deepwater, how many are       7         A. Those are wells that are in our inventory
 8   those, again, are wells that Fieldwood has drilled      8   and incorporated in our projections. We have a
 9   and that you're the first entity in the chain of        9   significant inventory that's under a continuous
10   title?                                                 10   evaluation, and like any company, we're always
11         A. Fieldwood drilled five wells in deepwater     11   looking for the best opportunities to pursue at any
12   on leases that generally have extensive chain of       12   given time.
13   title ownership or very significant predecessor, and   13         Q. Have all of those wells been permitted?
14   more of those wells were drilled with co-working       14         A. No.
15   interest owners.                                       15         Q. Have you any of them been permitted?
16         Q. And then now coming out of bankruptcy,        16         A. Can you recite for me which wells again
17   it's my understanding that you have -- and was the     17   you're -- you're asking about?
18   Genovesa well one of those five or was that            18         Q. Certainly. And I'm not intending to
19   considered a different well?                           19   trick you, so if -- if you have a question or if I'm
20         A. No, that was -- that was one of the five.     20   ever inarticulate, and I have been -- I have been
21         Q. And now coming out of bankruptcy, it is       21   that before, just let me know. I want to make sure
22   my understanding that Fieldwood would like to drill    22   you understand my questions.
23   six more wells. Is that your drilling plan?            23            Has the Katmai Number 2 been permitted?
24         A. The plans generally contemplate one to        24         A. It has not.
25   two three wells per year, but again, the strategy is   25         Q. Has the Katmai Number 3 been permitted?

                                             Page 272                                                     Page 273
 1         A. No.                                            1         A. I believed the dry -- I don't --
 2         Q. Has the Katmai Number 4 been permitted?        2           MR. PÉREZ: Yeah, if you don't know --
 3         A. No.                                            3   but I'm a little concerned about, you know, continued
 4         Q. Has the Gunflint been permitted?               4   questions about Genovesa, which, as you know, have
 5         A. There is multiple wells in the Gunflint        5   been the subject of significant disputes between the
 6   and the Gunflint's yield. I'm not aware that those      6   parties, and I don't think this is intended to be a
 7   wells have been permitted.                              7   deposition relating to Genovesa, but I mean, if you
 8         Q. Has the CPN been permitted?                    8   know, the answer, if you have the number, if you know
 9         A. No.                                            9   the number.
10         Q. Has the Big Bend Number 2 been permitted?     10           MR. DUEWALL: If he has a number? He is
11         A. No.                                           11   the CFO. I'm asking him what the budget was when it
12         Q. Will each of those wells be a similar         12   got drilled. I think he should know that. And I'm
13   deepwater well to the Genovesa well or are some of     13   not asking anything else right now, so let's not
14   those also shelf wells?                                14   jump -- let's not get too far ahead of ourselves with
15         A. The wells that you specified are              15   our objections.
16   deepwater wells.                                       16           THE WITNESS: Yes, I would have to
17         Q. What does it cost typically to drill a        17   consult our records. I don't have the number at my
18   well like that?                                        18   fingertips.
19         A. There is a wide range of costs for            19         Q. (BY MR. DUEWALL) And do you know what the
20   drilling deepwater wells. A dry hole cost of a         20   de-com cost would be for a well like the Genovesa
21   sidetrack may be as low as 20 or $30 million. A        21   well?
22   deep, new well may cost, for the dry hole cost, in     22         A. A deepwater well can cost anywhere from
23   excess of $60 million.                                 23   eight to $20 million to be decommissioned is probably
24         Q. What did it cost when you drilled the         24   a general range.
25   Genovesa well, just by reference?                      25         Q. You cut out when you were talking, and I


                                                                               69 (Pages 270 to 273)
